Archibald C. Wemple, J.
The defendant’s motion is based on the contention that the evidence heard before the Grand Jury pertaining to alleged crimes committed by the defendant Jerry A. Guidarelli was not sufficient or adequate to warrant the finding of the indictment herein. It is claimed that any evidence adduced before the Grand Jury was given by witnesses who were in reality co-conspirators. It is further contended that their testimony was uncorroborated and therefore insufficient. It is axiomatic that a Grand Jury must have before it legal evidence in order to find an indictment. It is presumed that an indictment was properly found and that it is grounded upon legal and sufficient evidence (People v. Walburn, 159 N. Y. S. 185,186).
The rule of law uniformly followed is that a conviction cannot be had on the testimony of an accomplice unless his testimony be corroborated by such other evidence as tends to connect the defendant with the commission of the crime. (Code Grim. Pro., § 399.) After reading a substantial part of the testimony given before the Grand Jury it is clear to this court that the evidence produced was legal and sufficient in depth to justify the finding of the indictments herein. Therefore, this motion to examine the minutes of the Grand Jury be and is hereby denied.